FILED
                                                                                            OCT? 1 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District and
                                                                                         Bankruptcy Courts


                                               )
LEANDER G. DAVIS,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )         Civil Action No.          09 1990
                                               )
WILLIAM K. SUTER, et aI.,                      )
                                               )
               Defendants.                     )
                                               )


                                   MEMORANDUM OPINION

        This matter is before the Court for consideration of plaintiff s application to proceed in

forma pauperis and pro se complaint The Court will grant the application and dismiss the

complaint.

        Plaintiff describes himself as a "Political Prisoner" who "is presently being Illegally

detained and Unlawfully Restrained" in a Pennsylvania correctional institution "for Crimes and

Offenses HE DID NOT COMMIT[.]" Compl. at 5 (emphasis and capital letters in original). He

brings this civil rights action against the Clerk of the Supreme Court of the United States and two

prosecutors in their individual capacities under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiff appears to allege that the prosecutors

improperly influenced the Clerk of the Supreme Court through their filings in the lower courts in

such a way that the Clerk rejected plaintiffs petition for a writ of certiorari.

       Generally, prosecutors enjoy absolute immunity from a damages lawsuit predicated on



                                                   1
their "initiating a prosecution and [] presenting the [government's] case." Imbler v. Pachtman,

424 U.S. 409,430-431 (1976); see Moore v. Valder, 65 F.3d 189,193-94 (D.C. Cir. 1995)

("Advocatory conduct protected by absolute immunity 'include[s] the professional evaluation of

the evidence assembled by the police and appropriate preparation for its presentation at trial or

before a grand jury after a decision to seek an indictment has been made. ''') (quoting Buckley v.

Fitzsimmons, 509 U.S. 259, 273 (1993)), cert. denied, 519 U.S. 820 (1996).

       The Clerk of the Supreme Court is the designated recipient of all documents filed with

the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

rules and orders. See Sup.   ct. R.   1. This Court has no authority to determine what action, if any,

must be taken by the Justices of the Supreme Court and the Supreme Court's administrative

officers. See In re Marin, 956 F.2d 339,340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). In

any event, judges and other court officials have absolute immunity for their actions taken in a

judicial or quasi-judicial capacity. See Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       The Court will dismiss this action with prejudice for failure to state a claim upon which

relief can be granted and because the complaint seeks monetary relief from defendants who are

immune from such relief. See 28 U.S.C. § 1915A(b~./ ·f consi ent with this
                                               ~n.or~

Memorandum Opinion will be issued separately on           i   me date.
                                                              I



                                                              I,A
                                                        Unite! States District Judge




                                                    2